Citation Nr: 1442623	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  10-22 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a pulmonary disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to November 1953. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, PA, which in part denied the Veteran's claim of entitlement to service connection for tinnitus, hearing loss, and chronic obstructive pulmonary disease (COPD).  

In November 2013, a Travel Board hearing was held before the undersigned at the RO.  A transcript of the hearing is associated with the Veteran's claims file.

In January 2014, the Board remanded the Veteran's claim for additional development.  The case has since been returned to the Board for adjudication. 

This appeal has been processed using the Veterans Benefits Management System (VBMS). Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, his current tinnitus is related to his active service. 

2.  The Veteran's bilateral hearing loss disability did not manifest within one year of separation, and is not otherwise related to a disease, injury, or event in service.

3.  The Veteran's pulmonary disorder is not related to a disease, injury, or incident in service.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active service.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  A bilateral hearing loss disability was not incurred in and is not otherwise related to service, nor may it be presumed to have occurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

3.  A pulmonary disorder was not incurred in and is not otherwise related to service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Regarding tinnitus, the Veterans Claims Assistance Act (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In light of the full grant of the benefit sought on appeal, any error in providing appropriate notice or assistance would be harmless error.

Regarding hearing loss and COPD, in correspondence dated in September 2009 prior to the November 2009 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter also notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  All identified and available service and post-service treatment records have been secured, including an attempt to secure all the relevant treatment records from Dr. D.A.C., and Temple University as directed in the January 2014 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).  A letter was sent in January 2014 requesting authorization for these documents; however, the Veteran the Veteran did not reply and later submitted a waiver in August 2014 stating he had no further evidence. 

Also, the Veteran was provided VA examinations for his hearing loss claim and pulmonary disorder claim in April 2014 in accordance with the January 2014 Remand directive.  McLendon v. Nicholson, 20 Vet. App. 79, 81, (2006); Stegall v. West, 11 Vet. App. 268 (1998).  The examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal, and that there has been substantial compliance with the January 2014 remand directive.  See 38 C.F.R. § 4.2 (2013); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall v. West, 11 Vet. App. 268 (1998). 

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran testified before the undersigned Veterans Law Judge in October 2013, who noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  Therefore, the duties to notify and assist have been met.

Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2002).  

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2013).  In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A. Tinnitus

In the instant case, the record shows that the Veteran currently has tinnitus, as noted throughout the record.  See e.g. April 2014 examination report.  Hickson element (1) is accordingly met.

Turning to in-service injury, the Veteran has asserted that he sustained acoustic trauma during service, specifically while working in transportation, where he was exposed to truck noise all day.  While the separation examination is negative for complaints of tinnitus, the Veteran is competent to give evidence about what he experienced, and acoustic trauma and tinnitus are subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Therefore, the Board finds that the Veteran was exposed to hazardous noise during service and Hickson element (2) is satisfied. 
Regarding element (3), medical nexus, the question presented is whether there is a relationship between the Veteran's current tinnitus and his military service. 

In January and May 2010, the Veteran attended VA medical Center (VAMC) appointments where he stated that his primary reason for coming to audiology was his constant tinnitus in his left ear; he reported having tinnitus since his days in the military.

The Veteran testified in his November 2013 Board hearing that he has had constant ringing in his ears since service and that it sounds like a fork being tuned.  

The Veteran was afforded a VA audiological examination in April 2014; however the report did not specifically note whether the Veteran's tinnitus was as likely as not related to service; rather, it spoke only to whether it was related to his hearing loss.  

The Veteran has given multiple statements, including in January and May 2010, and at his hearing, that he has had tinnitus since service.  The Board notes that in-service noise exposure has been conceded.  Furthermore, as to the Veteran's statement that he has had tinnitus since service, as a layperson, he is competent to report on the onset and continuity of his current symptomatology as tinnitus is capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Affording the Veteran the benefit of the doubt, the Board finds that the Veteran is credible with respect to this contention.  Given that the VA examiner did not provide a negative nexus opinion, the Board will resolve the benefit of the doubt in favor of the Veteran in this case as the law requires and grant service connection for tinnitus.  38 C.F.R. §§ 3.102 (2013).

B. Hearing Loss

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id. at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

Here, the Veteran alleges that he has current bilateral hearing loss due to in-service noise exposure due to serving around truck and tank noise.  See November 2013 hearing transcript.  

In the instant case, the record shows that the Veteran currently has a diagnosis of hearing loss for VA purposes.  See e.g. April 2014 examination report.  Hickson element (1) is accordingly met.

The Veteran's service treatment records do not indicate that the Veteran ever complained of hearing loss.  However, the Veteran's personnel records confirm that his service MOS was in transportation.  The Veteran testified in his November 2013 Board hearing that he served in various company areas and that he visited a number of units that were in combat areas.  He stated that at various times there was a lot of trucking and artillery noise around him.  Based on the Veteran's military occupation, the Board has already recognized that exposure to acoustic trauma is likely.  See January 2014 BVA Remand.  For the purpose of this decision alone, therefore, in-service acoustic trauma may be presumed.  Accordingly, Hickson element (2) is met.  

The Veteran's service treatment records are silent as to any complaints, treatment or diagnoses of hearing loss.  At the Veteran's November 1953 separation examination, he denied a history of ear trouble or hearing loss.  Similarly, the Veteran's whisper test results were 15/15 bilaterally, as it had been on entrance into service.  

In a January 2010 VAMC audiology note, the Veteran reported decreased hearing in most listening situations for over twenty years and constant tinnitus in the left ear since the military.  He denied vertigo or recent ear infections.  The Veteran also reported two years military noise exposure to trucks, tanks and mortar, and that he did not wear ear protection.  He denied civilian noise exposure.

In April 2014, the Veteran was afforded a VA audiological examination for compensation purposes.  The examiner noted that the Veteran has sensorineural hearing loss and that he had reviewed the Veterans records.  The examiner ultimately opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service, because medical records showed only a whisper test in service that did not indicate hearing loss during service, and there was an approximately sixty year gap between service and the current hearing disability.  

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2013).  In the instant case, the presumption does not apply because the Veteran was not diagnosed with sensorineural hearing loss within one year of service and, indeed, was not diagnosed until decades after service. 

Alternatively, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) must be addressed.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board has considered the Veteran's contentions that his current bilateral hearing loss was caused by his in-service exposure to noise, including from trucks, due to his MOS in transportation.  In this regard, the Veteran is certainly competent to report that he experiences difficulty hearing and that he was exposed to loud noise that could have led to acoustic trauma during service.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  In this case, the Veteran reported that he did not have continuous hearing difficulty from service.  As discussed above, the Veteran reported during one of his audiological consultations that he did not have hearing loss until twenty years prior, which would be about forty years after leaving service, and as the VA examination demonstrates, this contended hearing deficit was not reported until about sixty years after service.  The Board also finds it highly significant that the Veteran denied a history of hearing loss or ear problems at the time of his separation examination.   Therefore, continuity of symptomatology is not shown.

To the extent that the Veteran is attempting to establish nexus through his own opinion, the Veteran as a lay person has not been shown to be capable of making such medical conclusions, especially as to complex medical diagnoses such as a link between any current hearing loss and in-service noise exposure where any decreased hearing acuity and did not manifest until sometime later, even multiple decades, after service.  The medical examiner did not deny the Veteran's contentions that he was exposed to acoustic trauma, but opined that it was not the cause of his current hearing loss disability, given that he did not report hearing problems until sixty years after service.  Given the Veteran's lack of demonstrated medical expertise, the Board finds that the opinion of the competent medical professional to be the most probative evidence of record as to the relationship between the Veteran's current bilateral hearing loss and his military service, and the Board finds that this opinion ultimately outweighs the Veteran's contentions as to etiology absent continuous symptomatology of decreased hearing acuity.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

In summary, no medical professional has linked the Veteran's current bilateral hearing loss to service, and, in fact, there is medical evidence to the contrary.  Moreover, the Veteran reports that he did not notice any chronic decreased hearing acuity until forty years after service, twenty years prior to his VA examination, whereas he has consistently claimed that he has had tinnitus since service.  In addition, there were no complaints or findings of hearing loss upon separation examination.  In light of the evidence, the Board concludes that the preponderance of the evidence is against the claim, and that service connection for bilateral hearing loss is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

C. Pulmonary Disorder 

Here, the Veteran essentially contends that his pulmonary disorder has been present since service and was caused by salt pills and diesel exhaust fumes.  

In May 2007, private treatment records by Dr. D.A.C. note that the Veteran stated he was diagnosed ten years prior with early emphysema.  The clinician also noted that the Veteran had a heavy history of cigarette smoking, smoking one and a half packs a day for forty years.  He stopped after suffering a heart attack.  

In November 2013, at his Board hearing the Veteran testified that during service he was surrounded by heavy diesel trucks and he was breathing toxic fumes and exhaust.  He also testified that he had to take salt pills.  He further stated that he had breathing problems when he came back from the service due to dryness and dust, and people would ask him if he had asthma.  He also stated that the last time he was seen at a hospital the doctor noted that they did not know where the Veteran's breathing problems came from.  

In March 2014, the Veteran was afforded a VA examination for compensation and pension purposes.  The examiner noted the Veteran had been diagnosed with COPD and multiple pulmonary emboli.  The examiner noted that that the Veteran reported increasing shortness of breath over past 10 years, and reports smoking one pack per day from 1952 until 1996 when he had heart attack.  The examiner noted claims file records back to 2007 showed evidence of emphysema upon x-ray.  The Veteran was hospitalized May 2009 with respiratory failure, and was found to have multiple pulmonary emboli.  The Veteran also reported that he rode in and drove diesel powered vehicles, but did not work as a mechanic in service.  He worked outside as a telephone lineman after service.

The examiner, in rendering his decision, was instructed to take into consideration the Veteran's credible testimony of regular exposure to diesel exhaust fumes, regular ingestion of salt pills during service, and his claimed history of breathing problems since service to provide an etiological opinion.  

The examiner ultimately opined that it was less likely as not that the Veteran's pulmonary disorder was incurred in active service.  The examiner stated that there is no evidence in the expert medical literature available that exposure to diesel exhaust fumes for truck drivers in the routine work of their jobs causes COPD, pulmonary emboli or any other pulmonary disorder.  The examiner also noted that there is no evidence in the expert medical literature that regular ingestion of salt pills causes COPD, pulmonary emboli or any other pulmonary disorder.  Finally the examiner noted that a history of smoking for more than 40 years, is the most credible cause of the Veteran's COPD, which preceded the emboli.

In this case, there is no dispute that the Veteran has pulmonary conditions, including COPD and pulmonary emboli.  See e.g. March 2014 VA examination.  Therefore, Hickson element (1) is met. 

With respect to Hickson element (2), in-service disease or injury, review of the service treatment records does not show any breathing problems, however, the Veteran has provided competent and credible lay statements regarding exposure to diesel exhaust fumes and salt pills during service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Accordingly, Hickson element (2) is met in regard to exposure to those items. 

With respect to crucial Hickson element (3), nexus, the question presented, i.e., the relationship, if any, between the Veteran's current pulmonary disorders and his military service, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).
When assessing the probative value of a medical opinion, the access to the claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves- Rodriguez v. Peake, 22 Vet App 295, 304 (2008).  Review of the Veteran's medical records does confirm the VA examiner's findings that the Veteran had a long history of smoking.  

In this case, as to the issue of the etiology of the Veteran's pulmonary disorder, the Board finds that the March 2014 VA examination is the most probative evidence of record as it is definitive, based upon a complete review of the Veteran's entire claims file, and in consideration of both the Veteran's reported history and the Board's remand directives.  Significantly, the VA examiners' findings have taken into account the Veteran's credible statements that he took salt pills, has had a breathing problem since service, and was exposed to diesel fumes, in finding that the Veteran's history of smoking was more likely the cause of the Veteran's current pulmonary disorder, as opposed to salt pills or truck fumes.  Accordingly, the Board concludes that the VA opinion is found to carry significant weight. 

In making all determinations, the Board has considered the lay assertions of record. In this regard, a layperson is competent to report on the onset and continuity of his current symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board and the VA examiner have taken into account the Veteran's reported history as to his breathing problems in and since active service. 

The Board acknowledges that the Veteran is competent to testify as to his symptoms.  However, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding the etiology of pulmonary conditions, and whether they were caused by salt pills or diesel exhaust fumes.  See 38 C.F.R. § 3.159 (a)(1) (2013) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he has experienced, and that he has had breathing problems since service he is not competent to ascertain the etiology of any current condition, as the causative factors for such are not readily subject to lay observation.  

The Veteran's claims that his current condition is etiologically related to service can be afforded very little probative value.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  For all of these reasons, the Board gives more credence and weight to the VA examiner's opinion as it was rendered after an extensive evaluation of the Veteran, review of the Veteran's history, and consideration of medical principles by licensed medical professionals.  The VA examiner took into account the Veteran's lay statements regarding his exposure to exhaust fumes, salt pills, and history of breathing problems to be conceded, and it was still was his opinion that the Veteran's current condition is more likely due to a history of heavy smoking.  Therefore a nexus between service and the Veteran's current pulmonary disorders cannot be established, and the claims fail on Hickson element (3).  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002).







	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a pulmonary disorder is denied.  



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


